Title: To Thomas Jefferson from John Tyler, 25 March 1806
From: Tyler, John
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Green Way March 25th. 1806.
                        
                        I beg leave to enclose a Letter from a young Man, the Son of a very worthy Citizen of C[harle]s City County,
                            requesting my intercession for a place in the Navy. I suppose he cannot expect more than to be appointed a Midship-man,
                            which will be very acceptable to him; and I believe that I can undertake for him that he will not dishonor himself or the
                            Appt., if he can receive One consistant with the circumstances of the Marine department—His Letter is a pretty good
                            recommendation, considering the opportunity he has had of being Educated, and wou’d even pass muster at Head Quarters if
                            the words “Influence” and “Eternal” had been left out; but this may be
                            excused as the effervescence of a warm imagination. 
                  I again pay you my Annual respects and congratulate you on the Success
                            of all your public Measures, particularly those against Tripoli, which have cover’d you and your Little Band with glory—
                        It was far beyond my expectation, and but for the enterprize of an Eaton perhaps the whole plan might have
                            prov’d abortive—I hope the faith and gratitude of our Country has not been sported with as it related to the Ex Bashaw, although I despise the Government, and
                            lament that all Mankind can not extricate themselves from slavery and Oppression—for as to those poor ignorant wretches
                            it is of little consequence who their Master is.
                        If any thing can justify a War with any power, it is the abominable injustice of enslaving our People, and
                            while we go very great lengths to relieve 300 Citizens from the Shackles imposed by a barbarous Nation, we seem to have
                            doubts about the propriety of immancapating 3000 now in the hands of Great Britain, who is said to be the most civilized
                            Nation in the World—It is incomprehensible to me that a real Friend of our Country cou’d hesitate one moment about
                            measures which are so compleatly in our hands—Sequestration and non importation wou’d soon bring that haughty Nation to
                            Terms more consistant with national Rights and natural Justice, and not involve us in a War either, which shou’d never take place
                            by my consent till the last Necessity.
                        But by the Great God of Heaven, I had rather not exist as a Man or Nation than to suffer such violations of
                            the rights and Liberty of our Citizens—As to commerce if it shou’d be suspended with all the World for a short period,
                            wou’d it bear any comparison with the Independence of our Govt. and the Safety of the people. I am glad to find
                            some thing is done by Congress, whether the Means adopted are Efficient Time must decide; I believe my resentment wou’d
                            have carried me father—I had thought the policy of making Slaves of Prisoners taken in actual War was long exploded from
                            the civiliz’d World, but G.B. exercises it in time of peace; and are we to suffer such Injury and degradation without
                            applying the Means in our power?
                        I enclosed to the Secretary a Letter from a young Man born in my Neighbourhood to his old Father, which
                            informs him of his being impressed on board of an English 74—His name is Terrel Christian—Whether I have address’d the proper department I know not, but I hope that will not prevent its
                            getting into the proper Channel—
                        Long Life, and sound health attend you through this Vale of trouble. And believe me still to be with
                            undeviating respect your Most obt. Hble Sert
                        
                            Jno. Tyler
                            
                        
                        
                            2d. April—Richmond—The death of Mr. Pit will produce a great Change in National Affairs. And since the
                                overthrow of the Allies G.B. will find it her Interest to keep well with us—Now is our time.
                            
                    
   
                     [author’s footnote:] This young Man has been two years in Slavery.

               